DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 06/02/2022 has been entered. Claims 1 and 5-16 have been amended and claims 17-18 have been newly added. Thus claims 1-18 are currently pending and are under examination.

Withdrawn Rejections
	Claims 15-16 have been amended to obviate the “use” claim language and thus the 112(b)-101 rejections of the claims have been withdrawn.
	Claim 1 has been amended to now recite the step of obtaining the nature derived starting material and the step of concentrating the nature derived starting material. Neither Walter nor Wong teach or suggest the newly recited limitations and thus the 102(a)(1) rejection as being anticipated by Walter and 103 rejection over Walter in view of Wong have been withdrawn.

Maintained and Newly Applied Claim Objections
Claim 9-11 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is newly objected to because of the following informalities:  the limitation “personal are composition” is replete with idiomatic error. Since it is further limiting claim 15, Applicant is advised to replace “are” in the limitation with “care”.  
Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-16 are newly rejected under 35 U.S.C. 103 as being unpatentable over Walter (Walter, K. et al. Patent number DE10233339A1, cited in IDS 05/18/2021 and machine translation cited in the Office Action 03/08/2022; cited paragraphs in the rejection are from the translation) in view of Lee (Lee, H-S. “Anticoagulant Properties of the Active Compound Derived from Cinnamomum cassia Bark” Food Sci. Biotechnol. Vol. 16, No. 2, pp. 218 - 222 (2007)) or in view of Kim (Kim, H-O. et al. “Inactivation of Escherichia coli O157:H7 by cinnamic aldehyde purified from Cinnamomum cassia shoot” Food Microbiology 21 (2004) 105–110).
	Regarding claims 1-2, Walter teaches a process for manufacturing 3-phenylpropan-1-ol from cinnamaldehyde ([0014]-[0015]) and exemplifies the use of cinnamaldehyde with a purity of 99.5% and 99.2% as determined by GC (Examples 1-2 on page 6). 
	Regarding claim 5, Walter teaches that the process comprises converting cinnamaldehyde to 3-phenylpropan-1-ol by the catalytic hydrogenation ([0001], [0010] and [0015]) and distilling 3-phenylpropan-1-ol ([0029]).
	Regarding claim 6, Walter teaches that the catalyst comprises nickel ([0015]).
	Regarding claim 7, Walter teaches that the hydrogenation reaction is conducted under the hydrogen pressure of 1 to 100 bar ([0024]).
	Regarding claim 8, Walter is silent that the conversion step yields a max. 0.5 % cinnamaldehyde and/or max. 0.5% cinnamyl alcohol and/or max. 0.5% 3- phenylpropionaldehyde and/or max. 0.5% 3-cyclohexylpropan-ol. However, since both Walter and the claimed invention use starting materials comprising the same amount of cinnamaldehyde and the same process step in converting cinnamaldehyde to 3-phenylpropan-1-ol, the claimed yield is anticipated in Walter. See MPEP § 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, even though the instant claim is drawn to nature derived cinnamaldehyde and Walter does not specify the source of cinnamaldehyde, obtaining cinnamaldehyde from nature does not appear to have an impact on the final outcome of cinnamaldehyde product. The instant claim recites that the nature derived comprises not less than 80 wt% cinnamaldehyde and similarly Walter exemplifies the use of cinnamaldehyde with a purity of 99.5% and 99.2% as determined by GC, which is the same as the claimed cinnamaldehyde  (Examples 1-2 on page 6).
	Regarding claim 12, Walter teaches that the distillation obtains 3-phenylpropan-1-ol at a purity of 99.5% and 99.6% (Examples 1-2 on page 6).
	Regarding claims 13-14, Walter is silent that the obtained 3-phenylpropan-1-ol is free of fragrance allergens listed in Annex III of the European Cosmetic Regulation and that is has an odor comparable to 3-phenylpropan-1-ol produced from petrochemical raw materials. However, in view of the rationale set forth above, since Walter teaches the same cinnamaldehyde and the same process step as instantly claimed, it is anticipated for Walter’s 3-phenylpropan-1-ol to be free of fragrance allergens listed in Annex III of the European Cosmetic Regulation and to have an odor comparable to 3-phenylpropan-1-ol produced from petrochemical raw materials.
	Regarding claims 15-16, Walter teaches that 3-phenylpropan-1-ol product is used primarily as fragrances, in perfume compositions, perfume oils or fragrance compositions ([0030]). Walter is silent that the perfume oils or fragrance compositions are self-preserved due to the presence of the 3-phenylpropan-1-ol. However, because Walters uses the same 3-phenylpropan-1-ol as claimed in the same application as claimed, the claimed self-preserving is also anticipated in Walters. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01).

	Regarding claims 1-4, Walter fails to teach obtaining 3-phenylpropan-1-ol from nature derived cinnamaldehyde starting material, the process comprising obtaining the nature derived starting material from a Cassia species, a Cinnamon species, or a combination thereof; and concentrating the nature derived starting material via a chromatographical separation process or a fractional distillation process, wherein the nature derived starting material comprises not less than 80 wt% of cinnamaldehyde.
	These deficiencies are cured by Lee or Kim.
	Regarding claims 1-4, Lee teaches a process for isolating cinnamaldehyde from Cinnamomum cassia bark, the process comprising conducting extraction with methanol, filtering and concentrating the filtrate in vacuo to remove methanol and to obtain extract (equivalent to essential oil) and further conducting purification of extract in hexane (after partitioning in different solvent) via silica gel column and preparative HPLC (both equivalent to the claimed chromatographical separation process) to obtain isolated cinnamaldehyde (page 219, 1st and 2nd col and Fig. 1). The purity of cinnamaldehyde is 100% from NMR spectra.
	Regarding claims 1-2, Kim also teaches a process for obtaining cinnamaldehyde from nature, Cinnamomum cassia shoot or bark, by first conducting extraction with methanol and evaporating methanol to obtain extracts (equivalent to essential oil), followed by partitioning and conducting purification via silica gel column (page 106, 1st col., section 2.2). Kim teaches that the content of cinnamaldehyde in the purified fraction is 96.5%.
	Regarding claims 3-4, Kim is silent about the purity of cinnamaldehyde derived from Cinnamomum cassia shoot after extraction and purification. However, it is noted that the limitation “wherein said nature derived starting material is an essential oil obtained from Cinnamon bark, Cassia bark, or a combination thereof” is a product by process claim language as a result of the essential oil. The product by process limitation is not limited to the manipulations of the recited steps for obtaining the essential oil, but only to the structure implied by the steps, in this case, only to the essential oil. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process step does not appear to impart distinctive structural characteristic to the final nature of the essential oil, i.e. essential oil comprising cinnamaldehyde and because Kim teaches the same essential oil comprising cinnamaldehyde, the product by process step is not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

	Both Walter’s and Lee’s or Walter’s and Kim’s cinnamaldehyde have comparable purity and hence a simple substitution of Lee’s or Kim’s nature derived cinnamaldehyde in place of Walter’s cinnamaldehyde and conducting the reaction of Walter, a skilled artisan would have a reasonable expectation of success in yielding nothing more than the predictable 3-phenylpropan-1-ol.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 3-phenylpropan-1-ol from nature derived starting material comprising not less than 80 wt% of cinnamaldehyde in view of Walter and Lee or in view of Walter and Kim.

Allowable Subject Matter
	The subject matter of claims 9-11 appears to be free of prior art and claims 17-18 are allowed. The closest prior art references and their teaching have been set forth above. is Walter (Walter, K. et al. Patent number DE10233339A1, cited in IDS 05/18/2021 and machine translation attached herein). However, the reference fail to teach or suggest purification of the 3-phenylpropan-1-ol by alkaline water extraction before conducting distillation of 3-phenylpropan-1-ol, wherein the extraction is carried out with alkaline water solution. Accordingly, prior art references neither anticipate nor reasonably make obvious claims 9-11 and 17-18.

Conclusion
	Claims 1-8 and 12-16 are rejected and claims 17-18 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622